Citation Nr: 1811327	
Decision Date: 02/23/18    Archive Date: 03/06/18

DOCKET NO.  11-24 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to service connection for a heart disability, to include mitral valve prolapse and atrial fibrillation, claimed as due to herbicide agent exposure.

2.  Entitlement to service connection for a brain lesion, claimed as due to exposure to herbicide agents and ionizing radiation.

3.  Entitlement to service connection for skin rash, claimed as due to herbicide agent exposure.

4.  Entitlement to service connection for skin cancer, claimed as due to herbicide agent exposure.

5.  Entitlement to a compensable initial rating for service-connected bilateral hearing loss.




REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel


INTRODUCTION

The Veteran served on active duty from November 1969 to June 1971.  Service in the Republic of Vietnam is indicated by the record.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.

In June 2012, the Veteran testified at a personal hearing in Reno before a Veterans Law Judge (VLJ) who is no longer employed by the Board.  In December 2017, the Veteran and his representative were informed that the Veteran was entitled to another hearing before a different VLJ.  The Veteran replied that he did not desire to appear at another hearing.

In a June 2015 Board decision, the claims were remanded for further evidentiary development.  The VA Appeals Management Center (AMC) continued the previous denials in a March 2016 supplemental statement of the case (SSOC).  The Veteran's VA claims file has been returned to the Board for further appellate proceedings.  In July 2017, the Board sought medical opinions from the Veterans Health Administration (VHA) in accordance with 38 C.F.R. § 20.901(a).  The requested opinions were obtained in September 2017 and October 2017, and associated with the claims file.


FINDINGS OF FACT

1.  The Veteran does not have a brain lesion that had its clinical onset in service or is otherwise related to active duty, to include exposure to herbicides or ionizing radiation.

2.  The Veteran does not have a heart disability, to include mitral valve prolapse and atrial fibrillation, that had its clinical onset in service or is otherwise related to active duty, to include exposure to herbicides.

3.  The Veteran does not have a skin rash, to include actinic keratosis, that had its clinical onset in service or is otherwise related to active duty, to include exposure to herbicides.

4.  The Veteran does not have skin cancer, to include basal cell carcinoma, that had its clinical onset in service or is otherwise related to active duty, to include exposure to herbicides.

5.  The Veteran's bilateral hearing loss disability was productive of no worse than Level II hearing impairment in his right ear and no worse than Level IV hearing impairment in his left ear.


CONCLUSIONS OF LAW

1.  A brain lesion was not incurred in or aggravated by the Veteran's active military service.  38 U.S.C. §§ 1110, 1116(f), 5107 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).
2.  A heart disability was not incurred in or aggravated by the Veteran's active military service.  38 U.S.C. §§ 1110, 1116(f), 5107 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).

3.  A skin rash was not incurred in or aggravated by the Veteran's active military service.  38 U.S.C. §§ 1110, 1116(f), 5107 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).

4.  Skin cancer was not incurred in or aggravated by the Veteran's active military service.  38 U.S.C. §§ 1110, 1116(f), 5107 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).

5.  The criteria for an initial compensable rating for bilateral hearing loss have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. § 4.85, Diagnostic Code 6100 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and to Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  Thus, the Board finds that VA does not have a duty to assist that was unmet.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011).

The June 2015 Board Remand instructed the Agency of Original Jurisdiction (AOJ) to obtain records of VA audiometric testing performed in February 2011.  Upon Remand, the requested records were obtained and associated with the Veteran's claims file.  Therefore, the AOJ complied with the June 2015 remand instructions and the duties to notify and to assist has been satisfied in this matter.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268, 271 (1998) where there was substantial compliance with Board's remand instructions).

Additionally, as discussed in the Introduction, VHA medical opinions were obtained in September 2017 and October 2017 as to the Veteran's claims of entitlement to service connection for a brain lesion, a heart disability, skin rash, and skin cancer.  The reports provided by the VHA reviewers reflect that they thoroughly reviewed the Veteran's past medical history and rendered findings responsive to the applicable legal criteria.  The Board therefore concludes that the September 2017 and October 2017 VHA opinions are sufficient for evaluation purposes.  See 38 C.F.R. § 4.2 (2017); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  As such, the Board finds that VA does not have a duty to assist that is unmet.  Neither the Veteran nor his representative has argued otherwise.

II. Service connection claims

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in active service.  38 C.F.R. § 3.303(d).

To establish entitlement to service connection on a direct basis, the record must contain competent evidence of (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated in service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

A "radiation-exposed veteran" is defined by 38 C.F.R. § 3.309(d)(3) as a veteran who while serving on active duty or on active duty for training or inactive duty training, participated in a radiation-risk activity.  "Radiation-risk activity" is defined to mean onsite participation in a test involving the atmospheric detonation of a nuclear device; the occupation of Hiroshima, Japan or Nagasaki, Japan by United States forces during the period beginning on August 6, 1945, and ending on July 1, 1946; or internment as a prisoner of war (or service on active duty in Japan immediately following such internment) during World War II which resulted in an opportunity for exposure to ionizing radiation comparable to that of the United States occupational forces in Hiroshima or Nagasaki during the period from August 6, 1945 through July 1, 1946.  See 38 C.F.R. § 3.309(b)(i), (ii) (2017).

Diseases presumptively service connected for radiation-exposed veterans under the provisions of 38 U.S.C. § 1112(c) and 38 C.F.R. § 3.309(d)(2) are:  leukemia (other than chronic lymphocytic leukemia), cancer of the thyroid, cancer of the breast, cancer of the pharynx, cancer of the esophagus, cancer of the stomach, cancer of the small intestine, cancer of the pancreas, multiple myeloma, lymphomas (except Hodgkin's disease), cancer of the bile ducts, cancer of the gall bladder, primary liver cancer (except if cirrhosis or hepatitis B is indicated), cancer of the salivary glands, cancer of the urinary tract; bronchiolo-alveolar carcinoma; cancer of the bone; cancer of the brain; cancer of the colon; cancer of the lung; and cancer of the ovary.  See 38 U.S.C. § 1112(c)(2) (2012); 38 C.F.R. § 3.309(d) (2017).

If a claimant does not qualify as a "radiation-exposed veteran" under 38 C.F.R. § 3.309(d)(3) and/or does not suffer from one the presumptive conditions listed in 38 C.F.R. § 3.309(d)(2), the veteran may still benefit from the special development procedures provided in 38 C.F.R. § 3.311 if the veteran suffers from a radiogenic disease and claims exposure to ionizing radiation in service.  Under 38 C.F.R. § 3.311, "radiogenic disease" means a disease that may be induced by ionizing radiation and shall include the following:  (i) All forms of leukemia except chronic lymphatic (lymphocytic) leukemia; (ii) Thyroid cancer; (iii) Breast cancer; (iv) Lung cancer; (v) Bone cancer; (vi) Liver cancer; (vii) Skin cancer; (viii) Esophageal cancer; (ix) Stomach cancer; (x) Colon cancer; (xi) Pancreatic cancer; (xii) Kidney cancer; (xiii) Urinary bladder cancer; (xiv) Salivary gland cancer; (xv) Multiple myeloma; (xvi) Posterior subcapsular cataracts; (xvii) Non-malignant thyroid nodular disease; (xviii) Ovarian cancer; (xix) Parathyroid adenoma; (xx) Tumors of the brain and central nervous system; (xxi) Cancer of the rectum; (xxii) Lymphomas other than Hodgkin's disease; (xxiii) Prostate cancer; and (xxiv) Any other cancer. 38 C.F.R. § 3.311(b)(2). Section 3.311(b)(5) requires that colon cancer become manifest 5 years or more after exposure.  See 38 C.F.R. § 3.311(b)(5) (2017).

Under the special development procedures in § 3.311(a), dose data will be requested from the Department of Defense in claims based upon participation in atmospheric nuclear testing, and claims based upon participation in the American occupation of Hiroshima or Nagasaki, Japan, prior to July 1, 1946.  See 38 C.F.R. § 3.311(a)(2) (2017).  In all other claims, 38 C.F.R. § 3.311(a) requires that a request be made for any available records concerning the veteran's exposure to radiation.  These records normally include but may not be limited to the veteran's Record of Occupational Exposure to Ionizing Radiation (DD Form 1141), if maintained, service medical records, and other records which may contain information pertaining to the veteran's radiation dose in service.  All such records will be forwarded to the Under Secretary for Health, who will be responsible for preparation of a dose estimate, to the extent feasible, based on available methodologies.  See 38 C.F.R. § 3.311(a)(2)(iii) (2017).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of observable symptoms that are in his or her personal knowledge.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77.  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Id. 

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.
Here, the Veteran contends that he developed a brain lesion as a result of exposure to herbicides and/or ionizing radiation during his military service.  See, e.g., the Veteran's claim dated December 2008.  He additionally asserts entitlement to service connection for a heart disability, skin rash, and skin cancer as due to herbicide exposure.  Id.  For the reasons set forth below, the Board concludes that service connection is not warranted.

As indicated above, the Veteran served on active duty from November 1969 to June 1971.  Service in the Republic of Vietnam from April 1970 to January 1971 is indicated by the record.  To this end, a veteran who, during active military service, served in the Republic of Vietnam between January 6, 1962, and May 7, 1975 shall be presumed to have been exposed to herbicide agents, including Agent Orange.  38 U.S.C. § 1116 (a)(3); 38 C.F.R. §§ 3.307, 3.309.  As such, the Veteran is presumed to have been exposed to herbicides, including Agent Orange.

Although basal ganglion lesion, mitral valve prolapse, actinic keratosis, as well as squamous cell and basal cell carcinoma are not on the list of diseases that VA has associated with Agent Orange exposure, the regulations also provide that service connection may be granted for any disease diagnosed after discharged, when all evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. §§ 3.303(d), 3.3.09(e); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  In other words, a presumption of service connection provided by law is not the sole method for showing causation in establishing a claim for service connection for disability due to herbicide exposure.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007) (holding that the availability of presumptive service connection for some conditions based on exposure to Agent Orange does not preclude direct service connection for other conditions based on exposure to Agent Orange).

With regard to the Veteran's assertions of exposure to ionizing radiation, he has not offered any explanation as to how he sustained radiation exposure during his military service.  Rather, he stated, "[t]he possibility of radiation came up in a conversation with a doctor from the VA purely on my location in Vietnam."  See the Veteran's statement dated November 2009.  To this end, in a December 2009 letter, the Department of the Army reported that the U.S. Army Dosimetry Center was unable to locate any records indicating that the Veteran sustained radiation exposure.  Accordingly, the record does not demonstrate that the Veteran was exposed to ionizing radiation during his period of active duty.

As to the claimed brain lesion, VA treatment records dated in June 2011 noted that the Veteran had progressive left-sided weakness beginning in 1990.  Magnetic resonance imaging (MRI) of the brain performed in 1995 indicated a lesion in the right basal ganglia.  VA treatment records dated in March 2014 confirmed a right basal ganglia lesion with minimal or no mass effect, and no enhancement, and bilateral basal ganglia lesions per the MR spectroscopy.  The treatment provider explained, "[r]adiology notes that abnormality hepatobiliary disease or prior toxic exposure.  With the patient's history, perhaps it is due to hepatic failure.  As there was some progression up until 1997, question also if it may have been an infectious lesion."  In a February 2008 letter, Dr. A.B. noted that the Veteran has a history of inoperable intracerebral brain tumor.  Dr. A.B. stated that the Veteran presented with left hemiparesis and functional left hemoptysis.  See the letter from Dr. A.B. dated February 2008.  MRI of the brain dated in September 2009 identified a "1.1 cm. x 0.8 cm. focus of abnormal signal intensity in the right postero-interior basal ganglion.  Epidermoid tumor versus old lacunar infarct of the main differential considerations..."  A September 2013 VA examination confirmed a diagnosis of basal ganglion lesion diagnosed in 1994.  The examiner stated that the Veteran's "[t]umor has been stable but did cause paralysis of left side."

With respect to the claimed heart disability, private treatment records dated in May 1995 noted mitral regurgitation and possible cerebrovascular accident.  Mitral valve regurgitation was again indicated in May 1997.  VA treatment records dated in February 1997 noted the Veteran's history of cardiovascular accident four years prior, as well as atrial fibrillation and atrial bigeminy.  VA treatment records dated in February 2003 indicated a current diagnosis of mitral valve prolapse.  VA treatment records dated in February 2012 confirmed a continuing diagnosis of mitral valve prolapse.

As to the claimed skin rash and skin cancer, private treatment records dated in June 1990 indicated that the Veteran suffered from basal cell carcinoma.  In June 1992, a diagnosis of actinic keratosis was reported.  VA treatment records dated in January 2006 noted actinic keratosis of the Veteran's forehead and face.  Basal cell carcinoma was indicated in January 2008.  VA treatment records dated in March 2008 noted a diagnosis of status-post excision of right nose basal cell carcinoma.  In June 2008, the Veteran's treatment provider stated that the Veteran had a history of significant sun exposure with current diagnosis of nodular basal cell carcinoma and actinic keratosis.  A VA examination conducted in September 2013 noted the Veteran has rashes all over his face and body, which he believes were caused by Agent Orange.

The Veteran was afforded a VA examination in November 2015 at which time the examiner noted a diagnosis of basal ganglia lesions with left hemiparesis of unknown etiology.  The examiner concluded that the brain lesions were less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  As rationale for his conclusion, the examiner outlined the medical history of the Veteran's brain lesions, and then stated that the Veteran had no symptoms of a brain injury or treatments in service.  Additional VA examinations conducted in November 2015 confirmed diagnoses of basal cell and squamous cell carcinoma, actinic and seborrheic keratosis, a history of atrial fibrillation, and basal cell carcinoma excision scars.

In a separate November 2015 VA medical opinion, the examiner determined that the Veteran's claimed brain lesion disability, heart disability, skin rashes, and skin cancer were "less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness."  As to the Veteran's heart disability, the examiner stated, "Veteran had no heart condition in service.  In the 1990's, the Veteran was diagnosed with cerebrovascular accident and possible atrial fibrillation, mitral valve prolapse, and was put on Coumadin.  In October 2004, cardiology consultation and work-ups showed no atrial fibrillation or mitral valve prolapse.  All medications were discontinued."  With respect to the Veteran's skin rash and skin cancer, the examiner explained, "[t]he basal cell carcinoma in the face occurred in the 1990's and 2008.  The actinic keratosis occurred more recently."  The examiner continued, "[t]here was no documentation of chloracne in service or after service.  The above two diagnoses, which include 'skin cancers' and 'skin rashes' are mainly related to sun exposure throughout the years."  As to the claimed brain lesion, the examiner stated that facial and left arm weakness with a brain lesion were noted in March 1996 and an extensive work-up was performed that did not determine an etiology.  The examiner continued, "[w]orking diagnoses at that time were possible multiple sclerosis, train tumor, cardiovascular accident, hepatitis-related liver disease, alcohol-related."  The examiner reported that "there was no described brain injury symptoms and treatment in service."

In a February 2016 VA medical opinion, the examiner stated that these diagnosed conditions "were not listed on the 'presumptive diseases' associated with Exposure to Agent Orange in the Republic of Vietnam that was compiled by the I.O.M. and approved by the VA Secretary, and the U.S. Congress."  The examiner continued, "[i]f new additions to the list were made after this report, please let me know and an addendum would be generated."  The examiner concluded, "[t]herefore, atrial fibrillation (resolved no current diagnosis), basal cell and squamous cell carcinoma, and the brain/basal ganglia lesions with left-sided hemiparesis are less likely as not related to exposure to Agent Orange."

As indicated above, VHA opinions were obtained in September 2017 and October 2017 with respect to the claimed disabilities.  The September 2017 VHA opinion addressed the Veteran's diagnosed actinic keratosis, as well as basal cell and squamous cell carcinomas.  The VHA reviewing dermatologist stated,

It is widely believed, and there is supportive scientific evidence, that ultraviolet exposure (including natural sunlight) contributes to the later development of precancerous lesions called actinic keratosis and some skin cancers, particularly basal cell and squamous cell carcinomas of skin.  The question of sun exposure during military time causing later actinic keratosis and/or skin cancers comes up frequently.  Favoring service connection is the general likelihood that actinic keratosis and/or skin cancers occur many years (perhaps 20 years or more) after the sun exposure.  Arguing against service connection is the general situation in which most people obtain most of their lifetime sun exposure before age 18, and the impossibility of assigning any specific period of sun exposure (e.g., during military service) to future actinic keratosis and/or skin cancers in any particular patient.  Any substantial sun exposure during a relatively short period of service must be compared to the typical accumulation of sun exposure during childhood up through entry into service, and then there is additional sun exposure after discharge from service that contributes to the development of the skin lesions in question.  Finally, tanning booth use, if any would also contribute.

The September 2017 VHA reviewer then concluded, "[b]ased on the above reasoning, in my opinion, there is less than 50% likelihood that the actinic keratosis, basal cell carcinomas, and/or squamous cell carcinomas that this patient has developed are related to service or exposure to herbicide, or both together."

An October 2017 VHA opinion addressed the Veteran's claimed brain lesion.  The reviewing neurologist, Dr. M.W., explained,

There has not been any agreement about the diagnosis, three potential diagnoses have been advanced:  a low grade tumor, unusual presentation of stroke, or neuroinflammatory lesion; based on the records, I concur that these are possibilities.  The lesion and symptoms are highly asymmetric, making it unlikely to be the result of an environmental exposure.  None of the potential diagnoses are likely to be related to service (far lower than 50% probability); none of the potential diagnoses are likely to be related to herbicide exposure (far lower than 50% probability); the diagnosed brain/basal ganglia lesion with left hemiparesis are unlikely to have their clinical onset in service or to be related to a disease or injury incurred in service including presumed herbicide exposure (far lower than 50% probability).

A VHA opinion was obtained in October 2017 as to the Veteran's claimed heart disability.  The reviewing cardiologist stated, "[t]here is no evidence of cardiac condition developing during military service."  He continued, "[a]s stated in previous evaluations, the Veteran was reportedly diagnosed with mitral valve prolapse in the 1990s, and was anticoagulated for several years for what was thought to be atrial fibrillation with stroke (left-sided hemiparesis is now thought to be related to basal ganglia glioma)."  The VHA reviewer explained,

I do not find evidence of atrial fibrillation in the provided documentation.  This includes three EKG (1999, 2004, and undated) which show sinus rhythm with atrial bigeminy.  This is a non-pathological rhythm.  I do not know the circumstances of the original mitral valve prolapse diagnosis, but this was more frequently diagnosed in the 1990s than it is today, often by physical examination without imaging confirmation.  A partial echocardiogram report from 1995 states 'minimal' mitral regurgitation and makes no mention of prolapse.  A transthoracic echocardiogram from 2004, obtained for the express purpose of evaluating this issue, found no evidence of mitral valve prolapse.  It is important to note that mitral valve prolapse is an anatomic finding that does not spontaneously resolve.  In summary, I do not find definitive confirmation of atrial fibrillation or mitral valve prolapse.  Neither mitral valve prolapse nor atrial fibrillation are known to be associated with Agent Orange exposure.  If either were present, it is more unlikely than not (i.e., less than 50% likelihood) to be related to military service or an injury incurred during service.

When assessing the probative value of a medical opinion, the access to claims files and the thoroughness and detail of the opinion must be considered.  The opinion is considered probative if it is definitive and supported by detailed rationale.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  The United States Court of Appeals for Veterans Claims (Court) has held that claims file review, as it pertains to obtaining an overview of a claimant's medical history, is not a requirement for private medical opinions.  A medical opinion that contains only data and conclusions is not entitled to any weight.  Further a review of the claims file cannot compensate for lack of the reasoned analysis required in a medical opinion, which is where most of the probative value of a medical opinion comes from.  "It is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion."  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Significantly, the findings of the September 2017 and October 2017 VHA reviewers were thoroughly explained and fully supported by the evidence of record.  To this end, the Board notes that the VHA reviewers' nexus opinions were based on a thorough review of the record, including the lay statements and medical evidence submitted by the Veteran, and the reviewers explained the reasons for their conclusions based on an accurate characterization of the evidence of record.  These conclusions were also based on the character of the Veteran's current brain, heart, and skin pathology, and were corroborated by prior VA medical opinions in November 2015 and February 2016.  The Board therefore places significant weight on the findings of the September 2017 and October 2017 VHA reviewers.  See Nieves-Rodriguez, supra; see also Bloom v. West, 12 Vet. App. 185, 187 (1999) (the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion").  Accordingly, the Board finds that the competent medical evidence demonstrating the absence of nexus between the claimed disabilities and the Veteran's active duty service outweighs any medical evidence suggestive of nexus.

The Board has carefully considered the contentions of the Veteran that he suffers from disabilities of the heart, brain, and skin, which were incurred during his military service.  To this end, the Board recognizes that lay witnesses are competent to opine as to some matters of diagnosis and etiology, and the Board must determine on a case by case basis whether a veteran's particular disability is the type of disability for which lay evidence is competent.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Kahana, 24 Vet. App. at 433, n. 4.  In this case, the Veteran's assertions as to etiology concern an internal medical process, which extends beyond an immediately observable cause-and-effect relationship that is of the type that the courts have found to be beyond the competence of lay witnesses.  Cf. Jandreau, 492 F.3d at 1376 (lay witness capable of diagnosing dislocated shoulder); Barr v. Nicholson, 21 Vet. App. 303, 308-9 (2007); Falzone v. Brown, 8 Vet. App. 398, 403 (1995) (lay person competent to testify to pain and visible flatness of his feet); with Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) ("It is generally the province of medical professionals to diagnose or label a mental condition, not the claimant"); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); Jandreau, 492 F.3d at 1377, n. 4 ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  See also Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir.2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge).  Questions of competency notwithstanding, the Veteran's lay theory regarding the diagnoses and etiology of his disabilities are contradicted by the conclusions of the September 2017 and October 2017 VHA reviewers who specifically considered the Veteran's lay statements in rendering their negative opinions.  The Board finds the specific, reasoned opinion of the trained health care providers who conducted provided the September 2017 and October 2017 VHA medical opinions to be of greater probative weight than the more general lay assertions of the Veteran.

The Board has considered that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan, supra.  Crucially, however, the Veteran's contentions in support of service connection are contradicted by the findings of the September 2017 and October 2017 VHA reviewers who specifically considered the lay assertions and any such inferences contained in the record in rendering the negative nexus opinions.

Considering the overall evidence, including the post-service medical evidence, the VHA medical opinions, and the lay evidence presented by the Veteran, the Board finds that the negative evidence is more persuasive and of greater probative value.  In conclusion, the preponderance of the evidence is against the Veteran's claims that he suffers from a brain lesion, a heart disability, skin rash, and skin cancer, which are related to his military service.  Thus, the benefit-of-the-doubt rule is not applicable to the claims.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 54-56.

III. Compensable initial rating for bilateral hearing loss

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2017).  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C. § 1155; 38 C.F.R. § 4.1 (2017).  Separate diagnostic codes identify the various disabilities.  Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities.

If two disability ratings are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  In view of the number of atypical instances, it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  38 C.F.R. § 4.21.  It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  Any reasonable doubt regarding the degree of disability is resolved in favor of the veteran.  38 C.F.R. §§ 3.102, 4.3.

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  When the appeal arises from an initial assigned rating, consideration must be given to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  However, staged ratings are also appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here, analysis in this decision has therefore been undertaken with consideration of the possibility that different ratings may be warranted for different time periods as to the pending claim.

In all cases, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr, at 308 (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence").

The Board has considered all evidence of record as it bears on the issue before it.  See 38 U.S.C. § 7104(a) (2012) ("Decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record"); 38 U.S.C. § 5107(b) ("Secretary shall consider all information and lay and medical evidence of record in a case").  Although the Board has an obligation to provide reasons and bases supporting these decisions, there is no need to discuss, in detail, the extensive evidence of record.  The Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the Veteran's appeal.

As noted above, the assignment of disability ratings for hearing impairment is derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).  The disability rating of a hearing loss disorder is determined by applying the criteria set forth at 38 C.F.R. § 4.85.  Under these criteria, evaluations of bilateral hearing loss range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average pure tone hearing threshold level, as measured by pure tone audiometric tests in the frequencies 1,000, 2,000, 3,000 and 4,000 Hertz (Hz), or cycles per second, divided by four.  This average is used in all cases to determine the Roman numeral designation for hearing impairment from Table VI or VIa.  38 C.F.R. § 4.85(a), (d).

Table VI, "Numeric Designation of Hearing Impairment Based on Pure tone Threshold Average and Speech Discrimination," is used to determine a Roman numeral designation (I through XI) for hearing impairment based on a combination of the percent of speech discrimination (horizontal rows) and the pure tone threshold average (vertical columns).  The Roman numeral designation is located at the point where the percentage of speech discrimination and pure tone threshold average intersect.  38 C.F.R. § 4.85(b).

Table VII, "Percentage Evaluations for Hearing Impairment," is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal rows represent the ear having the better hearing, while the vertical columns represent the ear having the poorer hearing.  The percentage evaluation is located at the point where the row and column intersect.  38 C.F.R. § 4.85(e).  Where impaired hearing is service connected in only one ear, the non-service connected ear will be assigned a Roman numeral I rating purposes.  38 C.F.R. § 4.85(f).
In addition, 38 C.F.R. § 4.86 applies to exceptional patterns of hearing impairment.  Under its provisions, when the pure tone threshold at each of the four specified frequencies (1,000, 2,000, 3,000, and 4,000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman Numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral. Each ear will be evaluated separately.  When the pure tone threshold is 30 decibels or less at 1,000 Hertz, and 70 decibels or more at 2,000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher numeral.  38 C.F.R. § 4.86 (2017).

An examination for the evaluation of hearing impairment for VA purposes must be conducted by a state-licensed audiologist, and must contain a pure tone audiometry test and a controlled speech discrimination test, utilizing the Maryland CNC word list.  38 C.F.R. § 4.85(a).

Here, the Veteran seeks a compensable initial disability rating for his service-connected bilateral hearing loss.  As explained in the law and regulations section above, the resolution of this issue involves determining the levels of hearing acuity.

The Veteran was afforded a VA audiological examination in February 2010, at which time the report revealed pure tone thresholds, in decibels, as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
30
55
65
65
54
LEFT
25
55
60
65
51

Average pure tone threshold was 54 decibels in the right ear with speech recognition ability of 85 percent.  Average pure tone threshold was 51 decibels in the left ear with speech recognition ability of 80 percent.

Such examination findings translate to level II hearing in the right ear and level IV hearing in the left ear.  38 C.F.R. § 4.85, Table VI.  Applying Table VII, DC 6100, this equates to a noncompensable percent rating.

The Veteran was afforded a VA audiological examination in September 2011.  The examination report documented the following pure tone thresholds in decibels:




HERTZ



1000
2000
3000
4000
Average
RIGHT
45
60
65
65
59
LEFT
50
70
65
70
64

Average pure tone threshold was 59 decibels in the right ear with speech recognition ability of 94 percent.  Average pure tone threshold was 64 decibels in the left ear with speech recognition ability of 86 percent.  The examiner reported that the Veteran's bilateral hearing loss has no impact on his ability to work.

These examination findings translate to level II hearing in the right ear and level III hearing in the left ear.  38 C.F.R. § 4.85, Table VI.  Applying Table VII, DC 6100, this equates to a noncompensable percent rating.

The Veteran was afforded another VA audiological examination in September 2013.  The examination report indicated the following pure tone thresholds in decibels:




HERTZ



1000
2000
3000
4000
Average
RIGHT
40
50
60
60
52.5
LEFT
50
70
65
70
63.75

Average pure tone threshold was 52.5 decibels in the right ear with speech recognition ability of 88 percent.  Average pure tone threshold was 63.75 decibels in the left ear with speech recognition ability of 82 percent.  The Veteran reported that his bilateral hearing loss does have an impact on ordinary conditions of daily life, including ability to work.  He explained, "I have a difficult time with people's voices.  I cannot hear well on the phone or television."  He further stated that the hearing aids he received from VA do not help much with clarity.

These examination findings translate to level II hearing in the right ear and level IV hearing in the left ear.  38 C.F.R. § 4.85, Table VI.  Applying Table VII, DC 6100, this again equates to a noncompensable percent rating.

The Veteran's VA treatment records document an on-going diagnosis of impaired hearing.  Audiometric testing dated February 2011 and September 2011 is of record.  However, these audiometric reports each specifically noted that such testing was not adequate for rating purposes.  Thus, further discussion of these results is not warranted as the Board assigns greater probative weight to the findings recorded on the audiometric examinations discussed above.

Critically, there is no probative audiology evidence of record to support a compensable rating for the Veteran's bilateral hearing loss disability at any time from the date of service connection.  The preponderance of the evidence is against the Veteran's claim for a higher initial rating.  Consequently, the benefit-of-the-doubt rule does not apply.  38 U.S.C. § 5107(b); Gilbert, 1 Vet. App. at 55.

The Board in no way discounts the difficulties that the Veteran experiences as a result of his service-connected bilateral hearing loss disability.  Critically, it must be emphasized that the disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designation assigned after audiometry results are obtained.  Hence, the Board must base its determination on the results of the pertinent and valid VA audiology studies.  See Lendenmann, 3. Vet. App. at 345.  In other words, the Board is bound by law to apply VA's rating schedule based on the Veteran's audiometry results.  See 38 U.S.C. § 1155; 38 C.F.R. § 4.1.  Under these circumstances, the Board finds that the record presents no basis for assignment of a compensable rating.

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2017).  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a veteran is entitled to an extraschedular rating:  (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.

The Board finds that the rating criteria contemplate the Veteran's bilateral hearing loss disability.  His hearing loss is manifested by decreased hearing acuity.  A comparison between the level of severity and symptomatology of the Veteran's assigned rating with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology, including his difficulty hearing and understanding speech. 

The Board notes that this conclusion is consistent with the Court's holding in Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) ("[W]hen a claimant's hearing loss results in an inability to hear or understand speech or to hear other sounds in various contexts, those effects are contemplated by the schedular rating criteria").  The Board further finds that other than difficulty hearing or understanding speech, the record on appeal contains no evidence of other symptoms attributable to the service-connected hearing loss, such as dizziness, vertigo, or ear pain, not contemplated by the rating criteria.

Because the rating criteria reasonably describe the claimant's disability level and symptomatology, the Veteran's disability picture is contemplated by the Rating Schedule, such that the assigned schedular noncompensable evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111, 115-116 (2008); VAOPGCPREC 6-96.  The evidence does not show anything unique or unusual about the Veteran's bilateral hearing loss that would render the schedular criteria inadequate.

ORDER

Entitlement to service connection for a brain lesion is denied.

Entitlement to service connection for a heart disability is denied.

Entitlement to service connection for a skin rash is denied.

Entitlement to service connection for skin cancer is denied.

Entitlement to a compensable initial rating for service-connected bilateral hearing loss is denied.




____________________________________________
K. CONNER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


